Citation Nr: 0404205	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  01-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to August 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

An August 1989 Board decision denied the veteran's claim on 
the basis that it was not well grounded.  The veteran 
subsequently applied for his claim to be reopened.  The RO 
reviewed his claim on a de novo basis and again denied it, 
and the veteran submitted a timely notice of disagreement and 
substantive appeal.  The Board directed additional 
development under authority of regulations then in effect.  
See 38 C.F.R. § 19.9 (2002).  The U.S. Court of Appeals for 
the Federal Circuit subsequently invalidated the regulation.  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
May 2003, in compliance with DAV, the Board remanded the case 
to the RO for consideration of the evidence developed by the 
Board.  The RO completed that review and returned the case to 
the Board for further appellate review.  The case is now on 
file for de novo review by the Board.


FINDINGS OF FACT

1.  The veteran currently has a low back disorder of 
persistent low back pain with slight central bulging of the 
disc, possibly at L4-5 and L5-S1.

2.  There are no entries in the service medical records 
(SMRs) for complaints, findings, or treatment, for back 
pathology.

3.  There is no evidence of the veteran having sought 
treatment for a low back disorder within one year of his 
discharge from active service.

4.  The veteran injured his back on two separate occasions in 
the course of his employment after his discharge from active 
service.

5.  The veteran currently has a personality disorder which is 
described as mixed personality disorder with borderline and 
narcissistic features.

6.  The veteran also has been variously diagnosed by 
different clinicians as bipolar II disorder, major 
depression, chronic, severe, and mixed personality disorder 
with borderline and narcissistic features.

7.  The veteran's Report of Medical History for entry into 
active service denied previous mental health problems or 
treatment.

8.  The veteran received mental health treatment, to include 
inpatient treatment, while a teenager prior to his entry into 
active service.

9.  SMRs reflect that the veteran was assessed as exhibiting 
maladaptive behavior which is characterological in nature, 
and he was discharged from active service.

10.  It has not been shown that an acquired psychiatric 
disorder was present during service nor is one manifested 
within one year of the veteran's discharge from active 
service.  Personality disorders are not diseases or injuries 
subject to payment of VA compensation benefits.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).

2.  The personality disorder is not subject to service 
connection compensation benefits.  An acquired psychiatric 
disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, preadjudication notice was not 
provided.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the appellant filed her original claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Title 38, C.F.R., §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003), implement the VCAA.  The Secretary 
of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

In a May 2001 letter (letter), the RO informed the veteran of 
the VCAA and VA's obligations thereunder, to include VA's 
duty to assist him with the development of his claim and the 
specific ways VA would assist him.  The letter informed the 
veteran of the evidence required to substantiate his claims.  
As to who would obtain what evidence, the letter advised the 
veteran that the RO would obtain all additional records he 
identified as pertinent to his claim, unless he opted to 
obtain them himself.  VA Forms 21-4142 were provided for his 
signature and return to authorize VA to obtain any private 
medical records identified.  The veteran was asked to forward 
any records already in his possession.  The letter also 
provided the veteran with telephone numbers at which the RO 
could be reached.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained all records 
identified by the veteran, to include records of the Social 
Security Administration (SSA), and arranged for VA medical 
records review to assist in the adjudication of the veteran's 
claim.  Neither the veteran nor his representative has 
requested further development.

The Board finds that the RO also has complied with and met 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

Factual Background

Low back claim.

The SMRs do not contain any complaints, findings, or 
treatment, for low back pathology.

An April 1986 intake report of Mercy Hospital, Pittsburgh, 
Pennsylvania (PA), reflects that the veteran presented with a 
complaint that, while employed in the psychiatric center of 
the hospital, he injured his back while lifting a patient.  
The veteran made no mention of a back injury while in active 
service.

A November 1997 examination report prepared for the PA Bureau 
of Disability Determination reflects that the veteran 
reported injuring his back in January 1997 while employed at 
United Parcel Service.  While loading and unloading trailers, 
he heard his back crack.  The past medical history of the 
report reflects only an entry of muscle strains in the back 
in the past.  The report reflects that lumbar spine x-rays, 
CT myelogram, and MRI, examination reports revealed a central 
bulge at L5-S1, with a small disk protrusion.

Mental disorder claim.

The veteran's May 1979 Screening Physical Examination For 
Army Recruitment worksheet and the May 1979 Report of Medical 
History reflect that he denied any prior nervous condition or 
that he had received treatment by physicians or clinicians.

A July 1975 South Hills Health Systems, Homestead, PA, 
examination report reflects that the veteran, then 141/2 years 
old, had been treated at the mental health center over a 
period of time and had not attended school since September.  
The examiner observed the veteran to have poor judgment and 
limited insight.  During his inpatient stay, he expressed a 
desire to form close relationships while, at the same time, 
he would have temper tantrums, misunderstand communications 
with others, and threaten to disobey.  The examiner rendered 
a discharge diagnosis of behavior disorder of adolescence 
withdrawal type with ominous of obsessionality.  The examiner 
also noted that the veteran projected his anger at his 
parents onto others, and that further treatment was 
indicated.

A July 1978 South Hills Discharge Summary reflects that the 
veteran, then 17 years old, was admitted because of suicide 
thoughts.  The admission was precipitated by an argument with 
his father.  His behavior was assessed as inappropriate.  He 
was discharged without treatment, as he left the hospital 
against medical advice.  Discharge diagnosis was adult 
situation disturbance, and he did not appear suicidal or 
homicidal.

His recorded medical history at enlistment was negative for 
pertinent complaints or findings.  He denied nervous trouble 
of any sort, depression, or excessive worry.  On clinical 
evaluation, he was noted to be psychiatrically normal.  An 
October 1979 entry of the SMRs reflects that the veteran 
presented with a complaint that he had cut his wrist with a 
razor blade 20 minutes earlier.  Physical examination 
revealed a small laceration of the left wrist, which was 
treated with antiseptic ointment.  He was referred to mental 
health, which assessed his act as a gesture and 
psychiatrically cleared him.

In July 1980, the veteran's commander requested an 
involuntary psychiatric evaluation of the veteran.  The 
reason for the request was the veteran's observed indifferent 
and erratic behavior, characterized by actions in violation 
of legal limits.  The veteran's commander expressed serious 
concern as to the veteran's ability to cope with stress and 
responsibility.  Counselings by the veteran's section and 
first sergeants did not result in improvement.

The August 1980 Report of Mental Status Examination reflect 
that the veteran was evaluated in July 1980.  The report 
reflects that the mental status examination revealed a 
history of maladaptive behavior, which was assessed as 
characterological in nature.  The examiner cleared the 
veteran, psychiatrically, for any administrative action 
deemed appropriate.

VA records for July 1987 are on file.  The veteran was seen 
for psychiatric complaints.  It was noted there were no 
previous psychiatric admissions.  After psychiatric 
evaluation, anxiety and depression was noted.

A January 1988 mental examination report prepared for the 
State of PA reflects that the veteran reported having several 
sessions with a psychologist while in school, and also the 
one examination while in service.  He also reported his 
"suicide attempt" while in the service because he was 
scheduled for reassignment to Germany.  The examiner 
diagnosed a dysthymic disorder, dependent personality.  The 
examiner expressed no opinion as to any relationship between 
the veteran's disorder and his military service.

A September 1988 mental examination report prepared for the 
State of PA reflects that the veteran reported that he was 
discharged from active service after a suicide attempt.  He 
also reported that he was hospitalized on a psychiatric ward 
for a few weeks while in service.  The examiner rendered a 
diagnosis of major depression, chronic, severe.  The examiner 
expressed no opinion as to any relationship between the 
veteran's disorder and his military service.

A January 1989 VA mental examination report reflects that the 
veteran reported his history of difficulties in school prior 
to his entry into service and while in service.  The veteran 
using alcohol and marijuana while in service because he could 
not stand the pressure.  The veteran opined that he performed 
well as a soldier, but he could not tolerate the nitpicking 
and the head games.  He also reported that he is intolerant 
of taking orders, he cannot work with people, and he always 
feels suicidal and rejected by others, and that he is scarred 
for life, for which he blames his time in service.

The examiner observed that, as concerns the veteran's blaming 
his time in service for his problems, the veteran tended to 
minimize or ignore his need to see a psychologist for a year 
while in school prior to service, his need to be transferred 
to another school, and his multiple school suspensions.  The 
examiner noted these symptoms to be consistent with the 
veteran's feelings of entitlement throughout his life.

The primary notation of the mental status examination is that 
the examiner noted an almost continuous stream of feelings of 
great entitlement.  The examiner rendered no diagnosis on 
Axis I, but rendered an Axis II diagnosis of mixed 
personality disorder with antisocial borderline and 
narcissistic traits.  The examiner noted that the veteran has 
longstanding characterlogic problems which he is unwilling to 
face, as well as feelings of resentment towards authority 
figures, which were particularly poignant while in service, 
where he had to deal with constant authority.

A July 1997 VA Discharge Summary reflects that the veteran 
was discharged with a diagnosis of bipolar disorder, 
depressed, with suicidal ideation.  No comment or opinion was 
expressed as to any relationship between the veteran's 
disorder and his military service.

The veteran again was examined by a VA psychologist in June 
1998, who noted that he reviewed the veteran's claim file 
prior to the examination.  The examination report reflects 
that the veteran reported to the examiner that he feels that 
all of his problems, historically, are the result of his 
bipolar disorder, and that he has been unjustly treated and 
characterized by the military as having characterological and 
behavioral problems.  The veteran related that he was picked 
on and harassed in the military, and that he deserved to have 
his discharge changed to that of a medical discharge.  He 
reported that he has no close friends, did not trust anyone 
since service, and felt as if nothing would get better 
because he was treated unjustly.

The examiner noted that the veteran tended to overemphasize 
the degree of his problems and attempted to impress the 
examiner with how ill he was.  The examiner observed the 
veteran to have little tolerance for frustration and had no 
insight into his behavior and how it affects others.  The 
examiner also observed that the veteran exhibited a sense of 
wanting to be taken care of and resorting to flight into 
illness to avoid taking an active role for his life.  The 
veteran also exhibited a pervasive sense of entitlement and 
sense that he deserves to be taken care of and service 
connected.

The examination report reflects an Axis I diagnosis of 
alcohol abuse and cannabis abuse by history.  Axis II 
diagnosis was mixed personality disorder with borderline and 
narcissistic features.  The examiner opined that the accuracy 
of the veteran's 1990-91 bipolar disorder diagnosis was 
questionable, as a bipolar diagnosis had not been 
consistently rendered.  The examiner also opined that the 
veteran's diagnosis in service was correct, and that the 
veteran's primary problems stem from a personality disorder 
and are characterological in nature.  The examine further 
opined that, due to the nature of the veteran's personality 
disorder, it can lead to contradictory diagnoses by different 
clinicians, as individuals with these type disorders often 
present with a multitude of symptoms.  The examiner opined 
that the veteran's behavior in service can be attributed to 
his abuse of alcohol, cannabis, and his personality disorder.

A March 1999 VA Discharge Summary reflects an Axis I 
discharge diagnosis of bipolar disorder, depressed with 
suicide ideation, and an Axis II diagnosis of borderline 
personality traits.  There were no suicidal or homicidal 
ideations at discharge.

A June 2000 psychological evaluation report prepared for the 
State of PA reflects an Axis I diagnosis of bipolar II 
disorder, depressed episode, alcohol abuse, and rule out 
polysubstance abuse.  The Axis II diagnosis was borderline 
personality disorder.  The examiner did not express any 
opinion to the effect that the veteran's diagnosis was 
related to this military service.

R.J.M., Ph.D., evaluated the veteran for the State of PA in 
1988 and 1990.  In a November 2000 letter to the veteran's 
representative, Dr. M related that, on both occasions, his 
primary diagnosis was major depression, chronic, severe, 
without psychotic features.  He also rendered an Axis II 
diagnosis of personality disorder not otherwise specified, 
because the veteran reported maladaptive behavior.  Dr. M 
related that the veteran reported to him that after Dr. M's 
evaluation, he, the veteran, was diagnosed with bipolar 
disorder, which appears to have been confirmed by his 
response to medications.  Dr. M observed that it is possible 
that behaviors he attributed to a personality disorder could 
have been an indication of mania, but in any case, his 
evaluations concluded the veteran's primary condition was a 
mood disorder.

Dr. M disavowed any insight into the veteran's problems while 
in service and their cause, as he did not see him until 10 
years after his discharge.  Alluding to the veteran's 
reported suicide attempt while in service, however, he 
related that, since most suicidal thoughts and behaviors 
occur in conjunction with a mood disorder, the veteran could 
have been suffering from a mood disorder at that time.

The Board notes a June 2001 VA treatment note which reflects 
that the veteran reported that, while in service, he was 
beaten by 30 to 40 other soldiers while in basic training.  
He also related another incident which reportedly occurred in 
the shower when, after other soldiers told the drill sergeant 
that the veteran had not been taking showers.  The veteran 
claims the drill sergeant gave him a shower in front of 
everyone else.
 
An August 2001 VA treatment note by the veteran's treating VA 
psychologist reflected that the veteran asked the provider to 
submit a letter in support of the veteran's claim for service 
connection.  The note reflected that the provider reviewed VA 
medical records and noted that the veteran's psychiatric 
history dated back to childhood.  The provider also noted the 
veteran's multiple admissions and his most recent diagnosis 
of bipolar affective disorder, depressed type, and that he 
was treated with psychotropic medications.  The provider 
opined that it was just as likely as not that the veteran's 
condition was aggravated by his military service.  The 
provider noted that the veteran made a suicide attempt in 
service and that reportedly he was threatened with court-
martial if he did not seek discharge.  The provider also 
opined that the veteran's condition is chronic in nature.

In December 2001, pursuant to an RO request, a VA 
psychologist performed a comprehensive review of the 
veteran's records to address any relationship between the 
veteran's condition and his military service.  The reviewer 
noted the VA psychologist's August 2001 opinion, which, per 
the RO request, the reviewer noted to be in direct 
contradiction of previous compensation and pension 
examinations and a prior Board decision.

The reviewer noted the details of the veteran's file and 
observed that, notable throughout the records, is the 
veteran's amotivation, his failure to follow through 
consistently with treatment recommendations, impulsivity, and 
irritability.  As concerns the veteran's diagnosis of bipolar 
disorder, the reviewer opined that the symptoms documented in 
the records do not meet full DSM-IV diagnostic criteria for 
the diagnosis, and that the veteran's behavior was similar to 
and most consistent with his longstanding personality 
disorder.  The examiner observed, however, that whether the 
diagnosis of bipolar disorder is accurate is moot, as the 
SMRs do not support the diagnosis, and there is no indication 
that symptoms consistent with bipolar disorder were present 
during the veteran's military service.  Consequently, the 
reviewer concludes, the veteran's military service could not 
have aggravated any current bipolar disorder.

As concerns the opinion of the veteran's treating VA 
psychologist, the reviewer noted that the opinion is based 
solely on the veteran's reported history, rather than a 
review of the claim folder and previous C&P examinations.  
The reviewer noted the lack of confirmation of service 
records of the veteran's claims of abuse, and the fact that 
the veteran's suicide attempt consisted of a small laceration 
which required no medical or psychiatric treatment.  The 
reviewer opined that the veteran's 1979 impulsive wrist 
laceration was consistent with other behaviors exhibited 
since age 14, and were viewed then as being a function of his 
personality disorder.

The reviewer concluded, after careful review of the claim 
file, that the veteran did not have a bipolar affective 
disorder which was aggravated by military service, and it is 
questionable as to whether he has it now.  Further, the 
veteran had a characterological disorder prior to and while 
in service, and currently.  There was neither a bipolar nor 
other acquired mental disorder noted in service or for may 
years thereafter.  The veteran's current personality disorder 
is best cited as a mixed personality disorder with borderline 
and narcissistic features.

The veteran's representative asserts that there is no 
notation on the veteran's entrance physical examination to 
the effect that there was a back disorder or mental disorder.  
Further, the representative argues the veteran's suicidal 
gesture in service and his many admissions for a mental 
disorder as supporting service connection.  The veteran's 
representative calls attention to a treatise by a university 
professor of psychiatry, which opines that it is often 
difficult if not impossible to separate out the 
symptomatology of a co-existing personality and mental 
disorder, as they often share symptoms.  Thus, the 
representative argues that the evidence is in equipoise, and 
the veteran should receive the benefit of the doubt.

The veteran has submitted additional argument via a July 2003 
statement.  In this statement, he essentially repeats the 
assertions he has made throughout the life of his efforts to 
obtain service connection: the claimed showering incident and 
how he was railroaded out of the service.  He repeats that 
all his problems are traceable to his service, as he his life 
has never been the same since.  He also denies withholding 
information during his enlistment process and claims to have 
told the recruiter everything.  He also relates that, after 
his military specialty was changed to that of a cook, he hurt 
his back while lifting a heavy stove during duty in the 
field, and he went to sick call.  He claims he was told there 
was nothing wrong with him, and he was prevented from seeking 
further treatment.

Analysis
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).
A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2003).  Further, a preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2003).
As concerns the veteran's low back claim, the competent 
credible evidence of record shows the veteran's low back 
disorder to have been incurred several years after his 
military service.  The SMRs reflect no treatment for a back 
disorder, and the remaining evidence documents two post-
service on-the-job injuries to the veteran's back.  The 
preponderance of the evidence shows the veteran's back 
disorder is not related to his military service.
The veteran's representative asserts the presumption of 
soundness as partial basis for allowing the veteran's claim 
for service connection for a mental disorder.  The Board 
rejects this assertion and finds that the issue is not raised 
by the evidence.
The Board finds that the weight of the evidence is that the 
veteran did not have an acquired mental disorder at the time 
he entered or at his discharge from military service.  The 
veteran did, however, have a personality disorder prior to 
his entering military service, and that also was the reason 
he was discharged.  The 1989 and 1998 VA examination reports 
reflect that both examiners concurred in this assessment, as 
did a VA reviewer after a comprehensive review of the 
veteran's file.  Further, the Board also finds that, if the 
veteran does in fact have an acquired mental disorder of 
bipolar affective disorder or major depression, it did not 
manifest until several years after his military service.
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The veteran's treating VA psychologist is the only 
provider to opine that the veteran has an acquired mental 
disorder which was aggravated by his military service.  The 
Board notes that the veteran's provider's opinion necessarily 
assumes a pre-existing condition.  However, that is an aside, 
as the Board finds the opinion of the veteran's provider to 
be of minimal, if any, materiality when weighed against the 
opinions of the other evaluators of record.  Id.
As noted by the VA reviewer in the December 2001 report, the 
veteran's provider apparently relied almost exclusively on 
the veteran's report.  The Board infers this state of affairs 
because there was hardly any specific detailed reference to 
the veteran's records, especially the prior contrary 
diagnoses rendered on the veteran by VA examiners.  Further, 
the Board deems it highly doubtful that the veteran's 
provider would have labeled the veteran's October 1979 wrist 
laceration as a suicide attempt after review of the SMRs, 
which assessed it as a gesture.  The veteran's provider also 
would have noted the absence of any verification in his SMRs 
or VA medical records of a gang assault while in service and 
the fact that this questionable allegation did not surface 
until decades after his military service.  Restating a 
patient's oral history is not a valid medical opinion of 
etiology.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).
Dr. M's November 2000 letter is viewed in a similar light.  
One difference, however, is that Dr. M cautioned that his 
speculation was based on what the veteran reported to him.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  Dolan v. Brown, 9 Vet. App. 358 (1996).  While Dr. 
M added medical comment it was purely speculative, as he 
never reviewed the veteran's military and VA records.  
Nonetheless, Dr. M clearly denied any ability to render an 
opinion as to any connection between his diagnosis of major 
depression and the veteran's military service.
The Board notes the treatise argued by the veteran's 
representative, but it is not specific to the veteran's case.  
The evidence is not in equipoise.  See 38 C.F.R. § 3.102 
(2003).  The several VA examinations are specific to the 
veteran and they all concurred with the in-service diagnosis 
of personality disorder.  The preponderance of the evidence 
shows the veteran to have had a personality disorder which 
existed prior to his service and which manifested the same in 
service as prior to service.  Personality disorders are 
deemed to be developmental in nature and are not injuries or 
diseases subject to service connection.  38 C.F.R. § 3.303(c) 
(2003).  The Board also finds that the competent credible 
medical evidence of record shows that, during the veteran's 
service, there was no symptomatology of an acquired mental 
disorder superimposed over the veteran's personality 
disorder.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for bipolar disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



